Citation Nr: 1638903	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  07-01 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for left shoulder impingement or adhesive capsulitis ("left shoulder disability"). 

2.  Entitlement to an evaluation in excess of 20 percent for a low back strain. 

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case has since been transferred to the RO in Waco, Texas.

In the April 2006 rating decision, in pertinent part, the RO granted service connection for a left shoulder disability and assigned a 10 percent evaluation effective February 1, 2006; and granted service connection for low back strain and assigned a 10 percent evaluation effective February 1, 2006.  The Veteran appeals for higher initial evaluations.

During the pendency of the appeal, the RO issued a July 2008 rating decision, which in pertinent part, granted an increased 20 percent evaluation for a left shoulder disability effective July 25, 2008; and granted a 20 percent evaluation for low back strain effective July 25, 2008.  The Veteran continues to appeal for higher evaluations for his left shoulder disability and low back strain.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating). 

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2011 Travel Board hearing.  A transcript of this hearing is of record.

The Board remanded the claims in April 2012.  In September 2015, the claims were returned to the Board, which granted 20 percent ratings for the shoulder and back disabilities prior to July 25, 2008, and denied ratings higher than 20 percent for the shoulder and back disabilities from July 25, 2008.  The Board also denied entitlement to TDIU.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2016 Court Order and Joint Motion for Partial Remand (Joint Motion) filed by the parties, the Court vacated in part the Board's decision on the issues listed above and remanded those issues for compliance with specific instructions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence reflects that the Veteran has received treatment at Darnall Army Medical Hospital for his left-shoulder and low-back disabilities.  However, the most recent Darnall treatment records in the record were received in March 2007.  On remand, the AOJ should attempt to obtain any outstanding medical records.

The record reflects that the Veteran's left shoulder condition may have been worse during part of the appeal period.  Specifically, a December 2011 private treatment note indicated that the Veteran's left shoulder had significant limited range of motion with pain at 30 degrees of abduction.  In May 2012, it was reported that over the past few weeks, the Veteran had been unable to use the arm, including an inability to abduct beyond 5 degrees without significant pain and flex beyond 10 to 15 degrees without significant pain.  In October 2012, it was noted that the Veteran had a very difficult time with any abduction or flexion movements.  An addendum opinion is required to assist in determining whether the Veteran's symptomatology more closely approximates limitation of motion of the minor shoulder to 25 degrees for any part of the period on appeal.

The claims for increased ratings for the shoulder and back disabilities are being remanded and the outcome of those claims could impact the above ratings.  As such the claim for TDIU is intertwined with the other claims and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Furthermore, in the event the ratings remain as outlined above, review of the record reflects the AOJ has never considered the claim on an extraschedular basis.  Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16 (a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16 (b) and may only refer the claim to the Director of Compensation for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, this claim must be remanded for such referral for any period during which the Veteran does not meet the schedular criteria.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to specify all medical care providers, including any private facilities, who have treated him for his claimed conditions.  The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  The AOJ should specifically request complete treatment records from Darnall Army Medical Hospital.

2.  Ask the May 2014 examiner, or another appropriate examiner, to provide an addendum opinion regarding the left shoulder disability. 

The examiner is asked to provide an opinion as to whether the Veteran's symptomatology more closely approximates limitation of motion of the minor shoulder to 25 degrees for any part of the period on appeal.

The examiner is asked to specifically address the December 2011 private treatment indicating significant limited range of motion with pain at 30 degrees of abduction; the May 2012 note showing that the Veteran was unable to abduct beyond 5 degrees without significant pain and flex beyond 10 to 15 degrees without significant pain; and the October 2012 note showing that the Veteran had a very difficult time with any abduction or flexion movements.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  For any period during which the Veteran does not meet the schedular criteria for a TDIU, the Veteran's claim should be reviewed and forwarded to the Director of VAs Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16 (b).

5.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. D. Jones 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




